Citation Nr: 1120522	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for chronic otitis externa, manifested as recurrent ear infections.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1980 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was afforded a video conference hearing before the Board in January 2011.  The transcript has been associated with the claims file.  During the hearing, the Veteran submitted a waiver of initial RO consideration for additional evidence.  See 38 C.F.R. § 20.1304 (2010).  Thus, adjudication at this time is proper.  



FINDINGS OF FACT

1.  There is no current bilateral hearing loss disability as defined by VA regulations.

2.  The competent evidence is at least in equipoise as to whether the Veteran's chronic otitis externa, manifested as recurrent ear infections is causally related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for chronic otitis externa, manifested as recurrent ear infections, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2008 and April 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the June 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  While the Veteran did identify outstanding private medical records that have yet to be associated with the claims file, for the reasons set forth below, the Board finds that it is unnecessary to obtain such evidence for a fair adjudication of the claim.  He has also been afforded VA medical examinations on March 2008 and May 2008 that are adequate for purposes of this appeal.  In January 2011, the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from, or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran served in the Navy as a Gunner's Mate.  At his September 1980 entrance examination, the Veteran indicated that he did not have hearing loss.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
15
15
5
30
25
LEFT
15
15
5
10
15

In June 1981 an audiogram was performed, and the Veteran was instructed to wear hearing protection.  Puretone thresholds more than 40 hours following his last noise exposure, in decibels, were as follows:




Hz 



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
5
10
5
15
15

At his separation examination in August 1984, the Veteran's puretone thresholds, in decibels, were as follows:




Hz 



500
1000
2000
3000
4000
RIGHT
25
20
15
35
20
LEFT
5
5
0
20
20

In January 1982, the Veteran reported that his left ear had ached for 12 hours, and drained at night, leaving a thin film over the outer ear in the morning.  On examination, his ear was tender to the touch, and showed signs of both an outer and inner ear infection.  It had been scratched raw outside the ear canal.  A yellowish, green drainage on the walls of the ear canal was noted.  In February 1982, the Veteran presented with an ear ache that had bothered him for 2 days.  Ear examination revealed pus built up in both ear canals, and tympanic membranes within normal limits.  Later follow-up of the Veteran's ear infection, also in February 1982 revealed pustula drainage in the left ear, such that the tympanic membrane could not be seen.  The Veteran complained of ear pain, and was assessed as having a perforated left ear drum.  In July 1983, the Veteran complained of ear wax in both ears, such that he had difficulty hearing.  Otoscopy revealed increased levels of cerumen, but there was at that time no evidence of otitis externa.  Both ears were irrigated.  In his October 1984 separation examination, the Veteran was evaluated as having bilateral otitis externa.

Private medical records dated from September 1999 to January 2003, from Flaxie R. Fletcher, M.D., show intermittent notes pertaining to the Veteran's ears' being clogged and tender; his complaints that he had difficulty hearing; increased levels of cerumen; and treatment with antibiotics for ear infections.  In a September 1999 audiogram, the Veteran's puretone thresholds, in decibels, were as follows:




Hz 



500
1000
2000
3000
4000
RIGHT
15
20
15
20
30
LEFT
5
10
5
20
30

Remarks noted mild sensorineural hearing loss in the right ear with a mild loss for speech, with good discrimination.  The left ear was within normal limits through 2000 Hz with a mild high Hz sensorineural loss; within normal limits for speech, and with good discrimination.  Tympanograms were within normal limits with reflexes present with probe in the left ear, but absent with probe in the right ear.  An April 2001 audiogram shows that the Veteran's puretone thresholds, in decibels, were as follows:




Hz 



500
1000
2000
3000
4000
RIGHT
20
25
20
x
30
LEFT
20
20
20
25
35

The impression was that of a slight drop at 4000 Hz, and normal tympanograms.  In July 2001, tympanograms were within normal limits with reflexes present in both ears.  Reflex decay was also within normal limits in both ears.  

Private records dated from July 2005 to September 2005 from Clinton Faber, M.D., indicate that in July 2005, the Veteran complained of problems with his left ear, including wax build up; drainage; difficulty hearing; and mild to moderate pain.  Dr. Faber speculated that the right tympanic membrane was probably within normal limits, although there was some wax in the canal obstructing his view.  The left tympanic membrane could not be seen at all due to wax build-up.  The wax was washed out, and the Veteran's canal and tympanic membrane were red.  The examiner opined that the Veteran might have otitis media and some ear wax.  In September 2005, the Veteran complained that his ear was considerably worse after a course of amoxicillin and an unnamed shot.  Examination revealed a right ear narrowed canal, without other problems.  The left ear had a rash, was swollen, and had purulent debris.  The puzzled examiner observed, "Strange - when it wasn't really a bad ear before.  I'm not sure what's happened here.  Kind of crazy."  He then treated the Veteran's ear problems with Cortisporin and Lotrimin liquid.  

In his August 2005 VA medical records the Veteran complained that his left ear had drained for approximately a month.  He described being given Penicillin in July, and since then using vinegar and alcohol without relief.  Objectively, he had crusting and excoriation of the left outer ear, which was occluded with thick pus, and he was assessed as having an ear infection or otitis media.  In March 2008, the Veteran complained of right ear pain and built-up cerumen in his ears, although his tympanic membranes and external canals were clear.  

The Veteran claimed entitlement to service connection in February 2008 and was afforded a VA examination in March 2008 to assess his claimed otitis externa.  At that examination, the Veteran's service treatment records were reviewed and noted to show treatment for otitis externa.  The Veteran reported ear infections since service, and that he believed they impacted his hearing.  He explained that he suffered ear infections quite frequently, and that his ear canals narrowed and shut down during an infection.  In addition, the Veteran discussed being exposed to in-service noise trauma.  The Veteran denied using Q-tips in his ears.  On examination, the tympanic membranes were not visualized due to impacted cerumen, but the canals appeared clean without any sign of infection, debris or narrowing.  The examiner assessed a definite history of otitis externa, but no sign of current infection.  A hearing test was recommended to determine whether there was any hearing loss from stenosis of the canals or any other pathology that could have caused conductive hearing loss.  According to the examiner, otitis externa would not cause sensorineural hearing loss.  At that time an infection was not present; however, the examiner noted that the Veteran reported suffering from frequent ear infections.  

The Veteran's hearing loss was evaluated in a subsequent May 2008 VA examination.  The examiner commented on the Veteran's previous examinations and service records, including his treatment for otitis externa and his decreased hearing sensitivity.  The examiner reviewed the Veteran's history of noise exposure as a Gunner's Mate in the Navy, and as a truck driver for 22 years.  In addition, the Veteran informed the examiner that he enjoyed recreational target shooting, for which he wore hearing protection.  The Veteran complained his hearing was worse in his right ear than in his left ear, and that he experienced bilateral aural pressure, occasional right ear otalgia, and occasional dizziness with his ear problems.  The Veteran reported a history of otitis externa, "swimmer's ear," explaining it recurred approximately every 3 to 6 months since service, particularly in the right ear, and that he believed he was suffering from it at that time.  The Veteran used water pills, oto-drops, to alleviate his cerumen impaction.  The examiner assessed the Veteran's right ear as being partially occluded with cerumen and pus, and his left ear as moderately occluded with cerumen.  As a result, the examiner was unable to view the Veteran's tympanic membranes.  

The May 2008 VA audiological examination revealed the Veteran's puretone thresholds, in dB, as follows (converted from kHz):




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
25
15
20
25
LEFT
15
15
5
15
25
      
Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 94 percent in the left ear.  The examiner diagnosed the Veteran as having essentially normal hearing acuity through 4000 Hz, with a mild to moderate sensorineural hearing loss bilaterally from 6000 to 8000 Hz.  A slight conductive hearing loss, the type that the March 2008 examiner referenced could be caused by otitis externa, of the right ear at 1000 Hz was noted.  The examiner opined that any hearing loss was more than likely related to the Veteran's noise exposure, to include his in-service noise exposure.  This examiner noted there was limited evidence his hearing was affected by his history of otitis.

At his video conference hearing in January 2011, the Veteran explained his role in the Navy operating twin mount guns as a Gunner's Mate.  He stressed that he had been treated 3 times in service for otitis externa.  He discussed current treatment for "swimmer's ear" by Dr. Fletcher.  He described ear symptoms to include constant ringing (tinnitus is already service connected), a sensation that his ears are plugged, fluid discharge, pressure, and throbbing.  The Veteran elaborated that the fluid problem occurred 3 to 4 times per year since service, and was usually treated with antibiotics.  

Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, because the most probative evidence shows that the Veteran does not have a hearing loss disability, as defined by the applicable regulation, the bilateral hearing loss claim must be denied.

In reaching this decision, the Board has carefully considered the Veteran's contentions to the effect that he experiences difficulty hearing.  Although the Board is sympathetic to the Veteran, in the context of this case, the objective audiometric examination reports are entitled to more probative weight than his own perceptions of his hearing acuity in determining whether a current hearing disability exists.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (sometimes the veteran is competent to identify the condition where the condition is simple); Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Such a determination is made by a mechanical application of audiometric test findings to the specific criteria set forth in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In this case, the Board recognizes (as did the May 2008 examiner) that the Veteran's hearing acuity declined during service.  Nonetheless, at no time have the numeric designations shown on audiometric testing and speech recognition tests indicated that the appellant's hearing acuity is a disability as defined by VA.  See 38 C.F.R. § 3.385.  Should his hearing acuity worsen, the Veteran is certainly free to reopen his claim.  

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert at 55-57.

The Veteran is competent to report on his symptoms since service, such as the clogged sensation, drainage and fluid in his ears.  See Jandreau v. Nicholson, 492 F.3d 1372.  Further, the Board finds the Veteran's consistent assertions of ongoing ear problems several times a year since service to be credible.  As such, the Veteran's reported medical history in this case is found to hold probative weight with respect to the question of continuity of symptamotology since service for his recurrent ear infections, claimed as chronic otitis externa.

As the evidence is in equipoise regarding the otitis externa, the benefit-of-the-doubt doctrine is applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 (1990).  Consequently, the Board finds the evidence of record supports service connection for the Veteran's otitis externa, manifested as recurrent ear infections.  






(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic otitis externa, manifested as recurrent ear infections, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


